NO. 12-14-00115-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 JASON WAYNE BELCHER,                              §      APPEAL FROM THE 115TH
 APPELLANT

 V.                                                §      JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                          §      UPSHUR COUNTY, TEXAS

                                            OPINION
       Appellant, Jason Wayne Belcher, appeals his conviction of the offense of aggravated
assault of a child, enhanced by a prior conviction for the same type of conduct. Appellant raises
three issues on appeal. We affirm.


                                          BACKGROUND
       Appellant was accused of putting his finger inside the female sex organ of H.C., a child,
on or about January 17, 2012. At trial, H.C. testified that Appellant had done this on two occasions.
       In February 2014, two months before trial, Appellant’s daughter S. told her second grade
teacher, Alicia Collier, that her father had been doing “sex things” with her. S. was taken to the
Northeast Texas Child Advocacy Center where she was interviewed by Mary Spurlin. S. told
Mary Spurlin that Appellant had anal and vaginal intercourse with her starting when she was four
years of age and ending around Christmas 2013 when she was eight. S. also told Spurlin that
Appellant had sexually abused her younger sister, R., who is severely disabled and cannot
communicate verbally.
       Immediately prior to trial, the trial court conducted a hearing out of the presence of the
jury to determine if the evidence of the extraneous sexual offenses alleged to have been